In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS

********************                 *
CHRISTOPHER LOVING                   *
and CARLA LOVING,                    *      No. 02-469V
parents of CAMILLE LOVING,           *      Special Master Christian J. Moran
                                     *
                  Petitioners,       *
                                     *      Filed: December 15, 2015
      v.                             *
                                     *
SECRETARY OF HEALTH                  *      Expert costs; reasonableness.
AND HUMAN SERVICES,                  *
                                     *
                  Respondent.        *
                                     *
******************** *
William Dobreff, Dobreff & Dobreff, Clinton Township, MI, for Petitioners;
Darryl R. Wishard, United States Dep’t of Justice, Washington, DC, for
Respondent.
              DECISION AWARDING ATTORNEYS' COSTS1

      In this long-running case, one final issue remains unresolved — the amount
of compensation for the neurologist whom the Lovings retained, Robert M.
Shuman, to serve as their expert. For Dr. Shuman’s services, the Lovings request




       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
approximately $284,000.2 The Secretary proposes $149,412.53. I find
$189,409.25 reasonable.

     I.    Procedural History

       The duration of this case — more than a decade — contributes to the size of
the fee request. Thus, the activities from the filing of the petition to the decision
granting the Lovings compensation are set forth in section A below. This section
focuses on the work Dr. Shuman performed as listed on his invoices.

      Section B separately discusses the course of the dispute over Dr. Shuman’s
compensation. Given the magnitude of the request, the parties have submitted
several briefs on this topic.

              A. Merits Case

                     1. Beginning of Litigation and Background on Infantile
                        Spasms in the Vaccine Program

       On May 9, 2002, the Lovings, acting pro se, filed their petition alleging that
a diphtheria-tetanus-acellular pertussis (DTaP) vaccine injured their daughter,
Camille. They alleged that either the second dose of DTaP caused Camille to
suffer infantile spasms or the third dose of DTaP significantly aggravated
Camille’s infantile spasms. Mr. Dobreff became counsel of record in December
2002.

       By 2002, special masters had considered claims that vaccines caused
infantile spasms in several cases. These included:

       Fowler v. Sec'y of Health & Human Servs., No. 91-214V, 1996 WL 512613
(Fed. Cl. Spec. Mstr. Aug. 27, 1996) (crediting the Secretary’s argument that
infantile spasms naturally progress over time and any worsening in infantile


       2
        The Lovings now seek an award of fees and costs for their expert, Dr. Shuman, totaling
$284,203.07, which includes reimbursement of $4,800.00 the Lovings paid out-of-pocket to Dr.
Shuman. Pet. for Fees and Costs, filed Feb. 19, 2014, at 2-3.



                                                  2
spasms shortly after vaccination did not constitute a significant aggravation of
infantile spasms);

       Jenkins v. Sec'y of Health & Human Servs., No. 90-371V, 1999 WL 476255
(Fed. Cl. Spec. Mstr. June 23, 1999) (relying upon the 1991 report from the
Institute of Medicine to find that a diphtheria-pertussis-tetanus (DPT) vaccine did
not cause infantile spasms); and

       Raj v. Sec'y of Health & Human Servs., No. 96-294V, 2001 WL 963984
(Fed. Cl. Spec. Mstr. July 31, 2001) (finding that infantile spasms, which first
appeared within 72 hours of a DPT vaccination, did not qualify as an
encephalopathy as defined in the revised table, and finding that petitioners failed to
establish that the vaccination was the cause-in-fact of the infantile spasms).

      In short, after the Secretary removed seizures from the Vaccine Injury Table,
very few petitioners whose child suffered from infantile spasms received
compensation. This background helps explain in part why Dr. Shuman spent so
many hours on this case.

                     2. Retention of Dr. Shuman and Submission of his First
                        and Second Reports

       Approximately three years after Mr. Dobreff became counsel of record, the
Lovings filed a report from Dr. Shuman on December 23, 2005. After the then-
presiding special master requested additional information about the basis for Dr.
Shuman’s opinions (order, issued Dec. 23, 2005), the Lovings filed a supplemental
report on January 18, 2006.3

       Dr. Shuman’s first report, which is dated October 17, 2005, is 20 pages. The
first 17 pages are devoted to summarizing Camille’s medical records. Dr.
Shuman’s opinion is contained in the subsequent three pages. Dr. Shuman cited
four articles in support of his opinion.



       3
        Mr. Dobreff did not assign exhibit numbers to Dr. Shuman’s report filed on December
23, 2005, or to Dr. Shuman’s report filed on January 18, 2006.



                                                 3
       Dr. Shuman’s January 18, 2006 report was one page. Dr. Shuman
handwrote answers to two questions and added that “It is my opinion, to a
reasonable degree of medical certainty, that the third DTaP vaccination aggravated
a pre-existing seizure disorder or encephalopathy.” Dr. Shuman did not include
any time for preparing his January 18, 2006 report on his invoice.

       From his initial retention through the submission of his first report, Dr.
Shuman presented two invoices, dated February 25, 2005 and October 17, 2005.
Shuman Invoice at 1.4 The first invoice contains five entries. The first entry is for
six hours of “review.” Dr. Shuman did not identify what was being reviewed. In
the third entry, the task is “Transcript” for 3.5 hours. However, to my knowledge,
there was no transcript at this point. The fourth and fifth entries for 2.83 hours and
3.33 hours contain no information in the “task” column.

      On February 27, 2005, Mr. Dobreff spent 0.15 hours reviewing Dr.
Shuman’s bill. Dobreff Timesheet. There is no notation as to whether Mr. Dobreff
noted any irregularities regarding Dr. Shuman’s bill at this time.

       The second invoice, dated October 17, 2005, contains nine entries. For two
entries, Dr. Shuman stated that he spent 6 hours and 7 hours “review[ing] books.”
From the context, these books are two publications from the Institute of Medicine.
On October 19, 2005, Mr. Dobreff again spent 0.15 hours reviewing the bill from
Dr. Shuman.

      For his work through October 16, 2005, Dr. Shuman invoiced nearly 57
hours of work, valued at $19,936.00. Dr. Shuman’s costs for this time were
$93.00.

                     3. Bibliography

     Despite Dr. Shuman’s efforts, the Secretary continued to maintain that the
Lovings were not entitled to compensation. Resp’t’s Rep., filed Feb. 27, 2006.



       “Shuman Invoice” refers to exhibit 36, filed February 19, 2014. Similarly, “Dobreff
       4

Timesheet”, infra, refers to exhibit 1, also filed February 19, 2014.



                                                 4
The Secretary relied upon Dr. Michael Kohrman, who traded reports with Dr.
Shuman throughout the litigation. Exhibit C.

       The parties began to plan for a hearing. As part of that process, the Lovings
were ordered to file the articles on which Dr. Shuman relied. Orders, issued March
7, 2006 and May 9, 2006. In a letter to Mr. Dobreff dated June 13, 2006, Dr.
Shuman supplied a bibliography, listing more than 50 articles. Exhibit 33. But
this bibliography does not contain any description of why any particular article is
relevant. Mr. Dobreff filed the bibliography and the medical articles listed therein
on June 26, 2006. Exhibits 33-89.

      For his work from May 3, 2006 through June 13, 2006, Dr. Shuman has
requested compensation for 31.9 hours. Shuman Invoice at 1-2. He separately
charged for 10 hours of work his staff performed. Id. at 1. The total for these
services is $11,415.00. Id. at 1-2. Dr. Shuman’s costs for this time were $31.61.

                   4. Testimony at First Hearing

       After the Lovings filed the articles, which total more than 800 pages, a status
conference was held. The Secretary requested that Dr. Shuman supply an
explanation of the articles’ relevance and the Lovings agreed. A preliminary
review suggested some articles may not be relevant because they discussed
different conditions and/or different vaccines. Order, issued July 7, 2006.

      In response, the Lovings filed an “annotation” from Dr. Shuman on October
16, 2006. The annotation is based upon the June 13, 2006 letter from Dr. Shuman
to Mr. Dobreff. To that letter (exhibit 33), Dr. Shuman added a one-sentence
description of each article. Exhibit 90.

       Within 10 days of the anticipated start of the hearing, the Lovings filed
additional material. Exhibits 91-95, filed November 8, 2006, are additional
articles, and exhibits 96-100, filed November 16, 2006, are additional medical
records.

      Once Dr. Shuman began to testify on November 17, 2006, it was readily
evident that he had not disclosed his opinions in his reports. Tr. 109-10, 113-14.
Thus, Dr. Shuman was going to prepare additional reports. Tr. 184-87. The
Secretary also presented some testimony from Dr. Kohrman. Tr. 236-69.


                                             5
      For his work from July 20, 2006 through December 31, 2006, Dr. Shuman
has requested compensation for 154.65 hours, valued at $54,127.50. Dr. Shuman
did not bill costs for this time period.

                   5. Supplemental Report

      Following the first session of the hearing, the Lovings were ordered to file a
supplemental report from Dr. Shuman. The Lovings did so on March 12, 2007.
Exhibit 101. The Secretary filed supplemental reports from Dr. Kohrman.
Exhibits H and J.

       Dr. Shuman’s written work product is a 23-page report, dated February 21,
2007. Although some of the pages contain significant white space (and page five
is blank), this report is written in a small font with narrow margins. The report
includes a detailed analysis of several articles. Dr. Shuman also cited 15 articles,
which were filed as exhibits 102-16.

      For this period, starting on January 6, 2007, and ending on March 31, 2007,
Dr. Shuman charged 202.67 hours. The value of this work is $71,992.85. Dr.
Shuman’s costs for this time were $1,058.35.

                   6. Second Session of the Hearing

      With this record, another hearing was held on November 26-27, 2007,
approximately one year after the first hearing. During the second session, both Dr.
Shuman and Dr. Kohrman completed their oral testimony.

       Between November 2, 2007 and December 28, 2007, Dr. Shuman has
invoiced 198.29 hours. The value of this work is $70,571.66. Dr. Shuman’s costs
for this time were $49.22.

                   7. Decision and Order on Motion for Review

      After submission of post-trial briefs, a decision denying compensation was
issued. Decision, 2008 WL 4692376 (Fed. Cl. Spec. Mstr. Oct. 6, 2008). The
Lovings filed a motion for review with the Court of Federal Claims. The Court of
Federal Claims vacated the October 6, 2008 decision and remanded for additional
proceedings. Opinion and Order, 86 Fed. Cl. 135 (2009).


                                             6
                   8. Activities on Remand, including Additional Report from
                      Dr. Shuman

      On remand, the undersigned determined that the Lovings had established
that Camille’s condition was worse after receiving the third dose of DTaP, and
gave the parties an opportunity to develop evidence “to distinguish problems that
the DTaP vaccination caused from problems that Camille would have experienced
due to her pre-existing infantile spasms. When this process concludes, another
decision will issue.” Ruling, 2009 WL 3094883 (Fed. Cl. Spec. Mstr. July 30,
2009).

      The Lovings filed a motion for reconsideration or clarification of the
undersigned’s July 30, 2009 ruling. See Pet’rs’ Mot., filed Oct. 6, 2009. The
undersigned granted only the Lovings’ motion for clarification and revised the
language of his ruling. Ruling, 2010 WL 1076124 (Fed. Cl. Spec. Mstr. Mar. 2,
2010). After the March 2, 2010 order addressing reconsideration, the parties
attempted to resolve the case. The parties then each retained a life care planner and
began preparing life care plans.

     As part of the process of determining the extent of injury suffered by
Camille, the Lovings required additional assistance from Dr. Shuman. The
Lovings filed, on December 20, 2010, an additional supplemental report from Dr.
Shuman. Exhibit 155. The Secretary filed a responsive report from Dr. Kohrman
on April 22, 2011. Exhibit T.

      For the period April 9, 2009 to September 10, 2010, Dr. Shuman has
requested compensation for 152.78 hours. The value of this work is $53,562.85.
Dr. Shuman’s costs for this time were $89.85.

                   9. Resolution of the Petition

       After the submission of Dr. Kohrman’s April 22, 2011 report, proceedings
slowed dramatically. The undersigned repeatedly ordered petitioners to file status
reports and information requested by the Secretary for the furtherance of settlement
discussions. See generally, orders, issued Sept. 28, 2011; Dec. 22, 2011; Apr. 16,
2012; Aug. 24, 2012. The parties sought alternative dispute resolution (“ADR”) in
early 2013, and requested a 15-week stipulation order on May 7, 2013. On
September 18, 2013, the parties filed a joint stipulation for award. The
undersigned awarded the compensation set forth therein. The Lovings received
                                             7
$400,000.00, and the Secretary was ordered to spend $850,000.00 to purchase an
annuity for Camille’s benefit. Decision, 2013 WL 5631494 (Fed. Cl. Spec. Mstr.
Sept. 20, 2013).

      In this time, Dr. Shuman performed a single task. On February 28, 2013,
Dr. Shuman wrote a letter. This task took 1.5 hours and the value is $525.00. Dr.
Shuman billed no costs for this time period.

                      10. Dr. Shuman’s Total Bill

       The values listed above for hourly work are $19,936.00, $11,415.00,
$54,127.50, $71,992.85, $70,571.66, $53,562.85, and $525.00. The total amount
of those values is $282,130.86. The total for Dr. Shuman’s costs is $1,322.03.

              B. Attorneys’ Fees and Costs

      Because petitioners received compensation in the September 20, 2013
decision, they are entitled to an award of reasonable attorneys’ fees and costs. 42
U.S.C. § 300aa-15(e). The Lovings filed their motion for attorneys’ fees and costs
on February 19, 2014. The Lovings submitted more than 50 exhibits, totaling
more than 200 pages. Pet. for Fees and Costs, filed Feb. 19, 2014. Of these
exhibits, the ones primarily relevant to this decision are Dr. Shuman’s invoices,
expenses, and affidavit. Fee exhibits 36 (“Shuman Invoice”), 37, 38 (filed Feb. 19,
2014).5

       The motion requested a relatively high amount of attorneys’ fees and an
extremely high amount of costs relating to Dr. Shuman. After discussions between
the attorneys, the Lovings agreed to reduce the amount sought in attorneys’ fees
and costs not related to Dr. Shuman and the Secretary agreed not to object to the
compromised amount. The parties did not reconcile their differences regarding Dr.
Shuman.


       5
         Many of the exhibits document costs that either Mr. Dobreff or the Lovings incurred,
such as charges while traveling. Although many attorneys collect these documents as one
exhibit with continuous pagination, Mr. Dobreff’s submission as separate exhibits is also a
reasonable presentation.



                                                   8
       The Secretary memorialized her objections to the charges for Dr. Shuman’s
work, identifying several challenges to aspects of Dr. Shuman’s invoice. These
objections include: (1) entries for which Dr. Shuman did not identify any task, (2)
entries for which the task is described too vaguely to assess the reasonableness of
the work, (3) entries for which Dr. Shuman performed excessive and repetitive
work, and (4) entries in which Dr. Shuman performed administrative tasks.
Resp’t’s Resp., filed July 16, 2014, at 5-6. The Secretary did not propose a
specific amount of compensation that she viewed as reasonable. Instead, the
Secretary requested that the special master award “an appropriate amount of
compensation.” Id. at 7.

       After reviewing the submissions, the undersigned recognized that the dispute
involving Dr. Shuman would probably take time to resolve. Thus, the undersigned
held a status conference on September 2, 2014.

       In that status conference, the parties expressed an interest in seeking
mediation to resolve the expert fees and costs. The undersigned also recommended
an interim award of the undisputed amount of attorneys’ fees and costs. The
Secretary did not object to the recommendation.

       The undersigned awarded the Lovings the undisputed interim attorneys’ fees
and costs. Interim Fees Decision, 2014 WL 10558839 (Fed. Cl. Spec. Mstr. Sept.
10, 2014). Additionally, on the same day, an order referred the disputed expert
fees and costs to ADR with Special Master Corcoran. Order, issued Sept. 10,
2014.

      Special Master Corcoran conducted a telephonic ADR status conference on
September 22, 2014. The parties were unable to come to an agreement through the
mediation. Therefore, Special Master Corcoran removed the case from the ADR
process. Order, issued Oct. 7, 2014.

       Following the ADR status conferences, both parties requested an
opportunity to elaborate on their positions. The Secretary filed a supplemental
brief on October 17, 2014, stating the basis of her objections to petitioners’ request
for $284,203.07 in expert fees and costs. Although the Secretary continued to
accept the proposed hourly rate as reasonable, the Secretary did not accept the 811
hours that Dr. Shuman billed. Resp’t’s Suppl. Br., filed Oct. 17, 2014, at 1-2. The
Secretary asserted that, when determining the “reasonableness” of expert costs, the
request should be evaluated based on what a hypothetical client would be willing
                                             9
to pay, and under this test, the client would not pay for all the work done by Dr.
Shuman. Id. at 2.

       With respect to the number of hours, the Secretary made essentially two
arguments. First, the Secretary compared Dr. Shuman’s work to other cases in the
Vaccine Program that have involved relatively large requests for expert fees.
Second, the Secretary compared Dr. Shuman’s work in the present case to other
cases in which Dr. Shuman participated.

       Compared to all other cases in the Vaccine Program, the Secretary asserted
that she believed that Dr. Shuman’s request constituted “the largest number of
hours sought by an expert in any case in Program history.” Id. at 3. In terms of
dollars, the Secretary stated that the only comparable requests came from the
Omnibus Autism Proceeding (OAP). In that proceeding, the petitioners requested
that the Geiers receive more than $350,000, but were actually compensated for
only approximately $33,000. King v. Sec’y of Health & Human Servs., No. 03-
584V, 2010 WL 5470787, at *23 (Fed. Cl. Spec. Mstr. Dec. 13, 2010) (decision
awarding $33,130.35 in consultant fees out of a requested $364,596.05, a 91%
reduction). In addition, Dr. Aposhian requested approximately $250,000, although
the precise amount of compensation he received is not known. King v. Sec’y of
Health & Human Servs, No. 03-584V, 2009 WL 2252534, at *5 n.9 (Fed. Cl. Spec.
Mstr. July 10, 2009). The Secretary distinguishes the present case from the OAP
because the OAP involved a three-week trial and potentially affected more than
5,000 cases.

       The Secretary appeared to suggest that a more suitable basis for comparison
was two cases involving a single injured party with relatively extensive hearings.
In this context, the Secretary cited an infantile spasm case in which a motion for
review was filed. Taylor v. Sec’y of Health & Human Servs., No. 05-1133V, 2012
WL 4829293 (Fed. Cl. Spec. Mstr. Sept. 20, 2012), mot. for review denied, 108
Fed. Cl. 807 (2013). In Taylor, the total amount of attorneys’ fees and costs was
$98,278.25. Taylor v. Sec’y of Health & Human Servs., No. 05-1133V, 2013 WL
5429161 (Fed. Cl. Spec. Mstr. Sept. 4, 2013).

       The other case the Secretary cited was a case in which Dr. Kinsbourne
authored four reports and attended two hearings. The special master compensated
Dr. Kinsbourne for 125 hours, worth $34,455.00. Stone v. Sec’y of Health &
Human Servs., No. 04-1041V, 2010 WL 3790297, at *7-8 (Fed. Cl. Spec. Mstr.
Sept. 9, 2010).
                                            10
       The Secretary also compared the present fee request with the fees billed by
Dr. Shuman in previous vaccine cases. Resp’t’s Suppl. Br., filed Oct. 17, 2014,
at 5. In some cases, Dr. Shuman billed less than a quarter of the hours he is
currently seeking, due in part to writing fewer reports and participating in fewer
days of hearing than in the present case, and was awarded reduced amounts. Id.
(citing Kuperus v. Sec’y of Health & Human Servs., No. 01-60V, 2006 WL
3499516 (Fed. Cl. Spec. Mstr. Nov. 17, 2006) (expert fee reduced by six hours to
$66,050.34); Nuttall v. Sec’y of Health & Human Servs, No. 07-810V, 2014 WL
643584 (Fed. Cl. Spec. Mstr. Jan 23, 2014) (expert fee reduced by 5 percent to
$63,494.20)). In light of Dr. Shuman’s previous billing, the Secretary
characterized his current request as “shockingly excessive and completely
unreasonable.” Id. at 6.

       The Secretary concluded that a reasonable amount of compensation for Dr.
Shuman’s work “is no more than $80,000.” Id. at 7. The Secretary primarily
relied upon Dr. Shuman’s billing in Kuperus.

       On November 5, 2014, petitioners filed a response to the Secretary’s
objections, including another set of exhibits, again labeled 1 through 10.6 The
Lovings emphasized that this case resulted in the largest compensation for an
infantile spasms case, which should reasonably result in a client compensating
their expert for the amount requested. The Lovings were quick to challenge the
Secretary’s argument that a reasonable client would not pay Dr. Shuman’s fee,
stating that, in fact, any client would be happy to pay in light of the award
received. Pet’rs’ Resp., filed Nov. 5, 2014, at 1-2.

       A significant portion of the Lovings’ response recited the procedural aspects
of the case and/or listed topics that Dr. Shuman addressed. Id. at 2 (discussing
Court’s Opinion and Order), 7-19.7 Much (if not all) of this presentation was not


       6
          Of these November 5, 2014 exhibits, the only meaningful one is exhibit 10, a second
affidavit from Dr. Shuman. This affidavit updates Dr. Shuman’s previous affidavit, exhibit 38,
which petitioners filed on February 19, 2014. This decision refers to the November 5, 2014
exhibit 10 as the “Shuman Affidavit.”
       7
          In this context, the Lovings assert that “Dr. Shuman’s expert testimony provided the
basis for the Petitioners to win on appeal in the Federal Circuit.” Id. at 17. Although Dr.
                                                                                      (…continued)

                                                   11
helpful as the undersigned was familiar with the litigation and had reviewed Dr.
Shuman’s invoices describing his work.

      The Lovings did not answer many of the objections raised in the Secretary’s
July 17, 2014 response. For example, although the Secretary identified entries for
which Dr. Shuman had charged time but not listed any task, the Lovings did not
obtain supplemental information to fill this gap.8

       Regardless, the Lovings directly addressed some of the Secretary’s October
17, 2014 arguments. The Lovings differentiated their case from Taylor, the
Secretary’s example of fees and costs awarded in another infantile spasm case. In
Taylor, the petitioner was not awarded compensation due in part to the expert
failing to provide a reliable theory causally linking the vaccine to the injury. The
Lovings claimed that Taylor illustrates the “extreme scrutiny” of expert testimony
in the Program, especially in infantile spasm cases, necessitating a “complete and
detailed understanding of the scientific literature.” Pet’rs’ Resp., filed Nov. 5,
2014, at 4.

      With respect to Stone, the Lovings maintained that Dr. Shuman’s bill should
not be reduced for the reasons that Dr. Kinsbourne’s bill was reduced. For
example, the special master in Stone discounted Dr. Kinsbourne for his lack of
knowledge about genetics. Id. at 5.


Shuman’s opinion was crucial to the outcome of the motion for review, a judge at the Court of
Federal Claims, not the Federal Circuit, resolved the motion for review. In addition, although
the petitioners succeeded on their motion for review because the October 6, 2008 decision
denying compensation was vacated, the Court did not determine that the Lovings were entitled to
compensation. Opinion and Order, 86 Fed. Cl. at 152.
       8
         The Lovings asserted that “Respondent did not object to lack of specificity in Dr.
Shuman’s billing or any block billing. There was no suggestion by Respondent’s experts that it
was unreasonable or unnecessary to review and analyze an article relied on by Dr. Shuman in
Respondent’s review.” Pet’rs’ Resp. at 5.
       This statement is accurate only if the source of the Secretary’s objections is restricted to
the October 17, 2014 brief. In the earlier response, the Secretary argued that Dr. Shuman’s
invoice was vague and the time he spent reviewing articles was excessive. Resp’t’s Resp., filed
July 14, 2014, at 5-6.



                                                    12
       The Lovings also addressed two previous cases involving Dr. Shuman,
Nuttall and Kuperus. They characterize the reductions in Dr. Shuman’s charges
(either 5 or 6 percent) as “minimal.” Id. at 5-7.

      Once the undersigned again took up the matter after these briefs, the
undersigned requested additional information from the Lovings to explain the work
that Dr. Shuman performed. Order, filed June 24, 2015.

       On July 15, 2015, the Lovings filed a status report that did not provide much
helpful information. In addition, the Lovings filed another set of exhibits, which
largely confused the state of the record because the Lovings cited to the exhibits
appended to the status report, rather than the exhibits filed during the merits
phase.9

       I ordered the Lovings to file an electronic version of a spreadsheet that
reproduced Dr. Shuman’s invoice in a series of rows and columns. See order,
issued July 27, 2015. The Lovings filed this spreadsheet on August 6, 2015.
Pet’rs’ Status Rep., filed Aug. 6, 2015, Electronic Spreadsheet.10 This spreadsheet
has been indispensable to analyzing the Lovings’ claim.11

      After I received the Lovings’ spreadsheet, I ordered the Secretary to analyze
Dr. Shuman’s work on a line-by-line basis. Order, issued Sept. 4, 2015.

      As instructed, the Secretary added columns to the spreadsheet. For each of
Dr. Shuman’s entries, the Secretary generally took one of two approaches. The
Secretary accepted some hours as reasonable, and disagreed with other hours as


       9
          For example, during the merits phase of the case, the Lovings filed Dr. Shuman’s
annotation to his bibliography as exhibit 90. The Lovings reproduced this annotation as exhibit 7
to the July 15, 2015 status report.

       10
         “Electronic Spreadsheet” refers to the electronic version of the Excel spreadsheet filed
on August 6, 2015.
       11
          The automatic calculations in Excel corrected various computational errors in
petitioners’ original submissions. Figures in this decision derive from the Electronic
Spreadsheet.



                                                   13
excessive or redundant. E.g. entry for Oct. 2, 2005. Alternatively, the Secretary
did not comment on the entry, making no objection. E.g. entry for Nov. 26, 2004.

       The value of the entries that the Secretary explicitly accepted as reasonable
total $106,850.00. The value of the entries for which the Secretary interposed no
objection total $41,250.50 plus another $1,322.03 for Dr. Shuman’s costs. The
sum of these three items is $149,412.53. The amount for which there is an explicit
dispute is therefore $132,718.33.12

    II.     Standards for Adjudicating Applications for Expert Fees13

       The Vaccine Act authorizes special masters to award only “reasonable”
attorneys’ fees. 42 U.S.C. § 300aa–15(e)(1). Likewise, expert fees must be
“reasonable.” Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34
(1992), aff’d, 33 F.3d 1375 (Fed. Cir. 1994).

      To determine the reasonableness of a request for attorneys’ fees, a lodestar
analysis in which a reasonable hourly rate is multiplied by a reasonable number of
hours is used.14 See Avera v. Sec’y of Health & Human Servs., 515 F.3d 1343,
1348 (Fed. Cir. 2008); Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517,
1521 (Fed. Cir. 1993). The same lodestar analysis is used for expert services. Guy
v. Sec’y of Health & Human Servs., 38 Fed. Cl. 403, 407 (1997); Simon v. Sec’y
of Health & Human Servs., No. 05-941V, 2008 WL 623833, at *1 (Fed. Cl. Spec.
Mstr. Feb. 21, 2008).



       12
          $282,130.86 - $149,412.53 = $132,718.33, where $282,130.86 is calculated in section
I.A.10 of this opinion.
       13
           This section cites many cases decided before 2002 because these older authorities
notified the Lovings, their attorney, and Dr. Shuman about the expectations for an invoice from
an expert before Dr. Shuman prepared his invoice here.
       14
         The Secretary does not contest the reasonableness of Dr. Shuman’s hourly rate of
$350.00. Resp’t’s Resp., filed July 17, 2014, at 4; Resp’t’s Suppl. Br., filed Oct. 17, 2014, at 1.




                                                    14
       Petitioners bear the burden of monitoring their expert’s billing to avoid fees
that are excessive or redundant in context of the issues being litigated. Caves v.
Sec’y of Health & Human Servs., 111 Fed. Cl. 774, 779 (2013) (“an expert’s billed
costs should be reduced from the amount requested when the expert’s billed hours
are excessive”) (citing Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)); Riggins v.
Sec’y of Health & Human Servs., No. 99-382V, 2009 WL 3319818, at *5 (Fed. Cl.
Spec. Mstr. June 15, 2009), mot. for review denied, slip. op. (Dec. 10, 2009), aff’d,
406 Fed. Appx. 479 (Fed. Cir. 2011); Perreira v. Sec’y of Health & Human Servs.,
No. 90-847V, 1992 WL 164436, at *4 (Fed. Cl. Spec. Mstr. June 12, 1992) (“This
court has continuously warned counsel of their obligation to monitor expert fees.”),
mot. for review denied, 27 Fed. Cl. 29 (1992), aff’d, 33 F.3d 1375 (Fed. Cir. 1994).
This monitoring burden includes ensuring that experts invoice their work
contemporaneously and with enough description to allow for a reasonableness
assessment of their work. Caves, 111 Fed. Cl. at 780; Wasson v. Sec’y of Health
& Human Servs., No. 90-208V, 1991 WL 135015, at *3 (Fed. Cl. Spec. Mstr. July
5, 1991) (“The question is not whether [the expert] expended the number of hours
claimed, but whether it was necessary or reasonable for him to do so.”), aff’d after
remand, 988 F.2d 131 (Fed. Cir. 1993).

       Petitioners have the burden of providing support for the reasonableness of
their expert fee application. Sabella v. Sec’y of Health & Human Servs., 86 Fed.
Cl. 201, 223 (2009) (finding no abuse of discretion by special master when
determining typical hours for tasks performed by expert “[w]here petitioner has
failed to provide adequate documentation to support the costs petitioner claimed”);
Wilcox v. Sec'y of Health & Human Servs., No. 90-991V, 1997 WL 101572, at *4
(Fed. Cl. Spec. Mstr. Feb. 14, 1997) (“petitioners must substantiate the hourly rates
claimed by their experts and the number of hours spent in providing services”).

      In November 2004, the Office of Special Masters issued revised
Guidelines.15 The Guidelines state “counsel are advised to maintain detailed
contemporaneous records of time and funds expended under the Program.” Office
of Special Masters, Guidelines for Practice under the National Vaccine Injury


       15
         In November 2004, Dr. Shuman performed three tasks with a value of $3,500.00. The
remainder of his activities occurred after the Guidelines were issued.



                                               15
Compensation Program (Rev. Nov. 2004) at § XIV [hereinafter Guidelines]. The
Guidelines further provided: “Each task should have its own line entry indicating
the amount of time spent on the task. Several tasks lumped together with one time
entry frustrates the court’s ability to assess the reasonableness of the request.” Id.
at § XIV.A.3. Special masters may look to the Guidelines in assessing an expert’s
invoice. Caves, 111 Fed. Cl. at 780-81 (finding special master was not arbitrary in
reducing award to expert because invoice did not explain what tasks were
performed); Savin v. Sec’y of Health & Human Servs., 85 Fed. Cl. 313, 316
(2008). Special masters have awarded reduced costs where an expert’s invoice
was not contemporaneously created or lacked sufficient detail for a reasonableness
determination. See Caves, 111 Fed. Cl. 774; Morse v. Sec’y of Health & Human
Servs., 89 Fed. Cl. 683 (2009).

       A special master is not required to accept at face value any bill the petitioner
presents. “A special master is permitted and even expected to examine a law
firm’s time sheets and root out hours that are excessive, redundant, or otherwise
unnecessary so that they may be excluded from an award.” Davis v. Sec’y of
Health & Human Servs., 105 Fed. Cl. 627, 637-38 (2012) (internal quotation marks
omitted) (quoting Carrington v. Sec’y of Health & Human Servs., 85 Fed. Cl. 319,
323 (2008)). Similarly, special masters are not required to assess fee petitions on a
line-by-line basis. See Saxton, 3 F.3d at 1521 (approving special master’s
elimination of 50 percent of the hours claimed).

   III.   Analysis

       The parties do not dispute one component of the lodestar formula, which is a
reasonable hourly rate. The Lovings propose compensating Dr. Shuman at a rate
of $350.00 per hour, and the Secretary does not object to that rate for work
requiring Dr. Shuman’s expertise. The undersigned also finds that rate reasonable
given the case’s circumstances.

       Thus, the disputed issue is the reasonable number of hours. The analysis of
the reasonableness of Dr. Shuman’s work starts with his invoice, which describes
his tasks. As discussed in section A below, the invoice contains multiple
deficiencies. Despite the significant impediments to understanding the nature of
Dr. Shuman’s work, I assess the reasonableness of his claim in section B. Finally,
in section C, I compare Dr. Shuman’s award in this case to awards in other cases.


                                             16
            A. Dr. Shuman’s Invoice

       By the time Dr. Shuman began working on this case, special masters had
issued several decisions explaining their expectations about the content of an
expert’s invoice. Measured against these standards, Dr. Shuman’s invoice falls
short in several respects. These problems fall into the following categories:
“lumping” work performed into poorly detailed line item descriptions, redundant
work, and administrative tasks.

                   1. Poor Item Descriptions

       Dr. Shuman’s initial invoice contained billings for which no description is
given. On the first page alone, Dr. Shuman billed for more than $8,000 without
explaining what he did. Shuman Invoice, items dated 2/9/05, 2/12/05, 6/4/06,
6/12/06, and 6/13/06. While the number of entries that lack any description is not
large in an absolute sense, the submission of an invoice including any entries
without this basic, expected information raises questions. Specifically, there are
questions about the invoicing practices of both Dr. Shuman and the Lovings’
attorney, as well as the compensability of the work billed in accordance with these
practices.

       The Secretary raised the lack of notation in her first brief regarding Dr.
Shuman’s invoice. Resp’t’s Resp., filed July 16, 2014, at 5-6. Nonetheless, the
Lovings did not correct this omission in subsequent filings. When the undersigned
discussed the pending fee request in a status conference, the undersigned stated
that he did not understand the nature of Dr. Shuman’s work for the entries in which
he did not describe any task. See order, issued July 27, 2015. Thereafter, the
Lovings filed the spreadsheet presenting information to explain what Dr. Shuman
did.

      While the omission of any task description is the most extreme problem with
Dr. Shuman’s initial invoice, there are additional problems as well. Many of the
descriptions are vague.

      For example, on his initial invoice, Dr. Shuman listed medical articles and
associated many hours with one article or a few articles. For example, on July 20,
2006, Dr. Shuman spent 9.15 hours on “Outline Swaiman.” Mr. Dobreff,
subsequently, confirmed that Swaiman refers to exhibit K. Exhibit K is the
relevant chapter from Dr. Swaiman’s textbook on neurology. Tallie Z. Baram,
                                            17
Myoclonus, Myoclonic Seizures, and Infantile Spasms, in 1 PEDIATRIC
NEUROLOGY PRINCIPLES & PRACTICE 1065, 1065-70 (Kenneth F. Swaiman et al.
eds., 4th ed. 2006). The exhibit itself is only six substantive pages. For Dr.
Shuman to have spent 9.15 hours reviewing one six-page article, he would have
spent approximately 90 minutes per page. Without knowing more about what Dr.
Shuman’s “outline” entailed, it is difficult to accept that more than nine hours (the
equivalent of an entire workday, at a cost of $3,202.50) is a reasonable amount of
time for outlining one six-page article.

       Another example concerns Dr. Shuman’s review of two reports from the
Institute of Medicine. On October 2 and 9, 2005, Dr. Shuman listed 6 hours and 7
hours “review[ing] books”, without any further description. Mr. Dobreff,
subsequently, confirmed that the books were chapters from the IOM.16 Electronic
Spreadsheet. In his affidavit, Dr. Shuman clarified that his use of the term “rev” in
his invoice indicated “review, analyze, and critique” of listed publications.
Shuman Affidavit at 6, ¶ 46.

       This elaboration does not reasonably explain what Dr. Shuman did for
approximately one and a half days. The Secretary asserted that: “Given Dr.
Shuman’s expertise generally and his experience providing testimony in Program
cases, it is reasonable to expect that Dr. Shuman was already familiar with these
publications and would not have needed to devote so much time to their reviews.”
Resp’t’s Resp., filed July 16, 2014, at 6. The Lovings did not provide any
information about Dr. Shuman’s prior review of the IOM reports.

       If the possibility that Dr. Shuman previously reviewed the IOM reports is set
aside, there remain questions about what Dr. Shuman did for the 13 hours he said
he spent reviewing, analyzing, and critiquing the IOM reports. The IOM reports
appear to be written for an audience that is not trained in medical science. They
should be readily understandable to someone with years of experience in
neurology, like Dr. Shuman. Thus, without more information from Dr. Shuman,
the 13 hours appear excessive.



      16
           Mr. Dobreff listed exhibits 54, 55, 83, and 84.



                                                     18
      Another dimension of the overall problem of poor descriptions is Dr.
Shuman’s tendency to lump many articles together in one entry. The Vaccine
Guidelines clearly warn against listing too many activities in one entry, because
such block billing makes assessing the reasonableness of the time claimed difficult
or impossible. Guidelines at § XIV.A.3.

       Two examples of problems with the item descriptions occurred on January
10 and 11, 2007. See Shuman Invoice, items dated 1/10/07 and 1/11/07. These
entries are:

             For January 10, 2007: “0914h-1657h (+see TC below) Niedermeyer’s
       6th Ed; Ford’s text; 1988 London Law articles 2058h-2128h TC G.Bigelow
       UofM library”

            For January 11, 2007: “0941h-1335h+l407h-1603h Am Acad Peds
       CID1990; Marcuse 1989; Ford Sz with Repeat DPT; Marcuse 1989; graph;
       TC Dobreff; TC GBigelow”

       After Mr. Dobreff was asked to clarify Dr. Shuman’s invoice, the Lovings
stated that the corresponding evidence is exhibit 49. This is the indication for both
the January 10, 2007 entry and the January 11, 2007 entry. Electronic Spreadsheet.

      Exhibit 49 is, in fact, an excerpt of the 5th edition of Diseases of the
Nervous System in Infancy, Childhood and Adolescence by Frank R. Ford.
Although the Lovings did not include publishing information in their submission, it
appears that this edition was published in 1967.17 Internal pages 555-68 are
devoted to cases of disseminated encephalomyelitis after measles virus (not
vaccine). Dr. Shuman made many notes throughout these 14 pages. Internal pages
570-73 discuss encephalomyelitis after vaccination against variola. Dr. Shuman
has again made notes throughout these four pages. Of more direct relevance to this
case are internal pages 589-93, discussing pertussis encephalopathy. Exhibit 49 at
619-31, 634-37, and 653-57. For the remainder of the chapter, internal pages 593-


       17
           See Melvin D. Yahr, Diseases of the Nervous System in Infancy, Childhood and
Adolescence ed 5, JAMA Neurology (Nov. 19, 2015, 9:57 AM),
http://archneur.jamanetwork.com/article.aspx?articleid=567258.



                                                 19
628, there are no notations. Finally, there is an excerpt from a different chapter
(internal pages 800-06), where there are more annotations. Id. at 694-98. Thus,
Dr. Shuman’s notations are largely confined to approximately 28 pages. How
much time is reasonable for an analysis of this much material?

       Dr. Shuman’s time on January 10 and 11, 2007, totals slightly more than 14
hours. How much time was devoted to Ford is not clear because Dr. Shuman’s
invoice does not separate the Ford chapter from other materials. Dr. Shuman listed
other articles, including Niedermeyer’s 6th ed., 1988 London law articles, Am
Acad Peds 1990, Marcuse, and graph. However, when given an opportunity, Mr.
Dobreff did not associate any of these articles with corresponding evidence.

                   2. Redundant Research Work

      The deficiencies in specifying the nature of the work lead to a related
concern: redundant research work. Dr. Shuman’s invoice repeats articles.

       For example, in his March 31, 2007 invoice, the 1994 IOM report, which
was filed as exhibits 83 and 84, is included in block entries exceeding 30 hours.
Shuman Invoice, items dated 1/6/07, 1/8/07, 1/9/07, and 1/15/07. Dr. Shuman also
reviewed this material on 6/11/06, 11/13/06, and 11/14/06. Electronic
Spreadsheet.

      Another example of an article that appears repeatedly is Bellman. Bellman
was submitted as both exhibits 93 and 101, and was reviewed on numerous
occasions, including 11/5/06, 11/7/06, 11/13/06, 11/14/06, 11/16/06, 1/8/07,
1/18/07, 2/9/07, 2/10/07, 2/12/07, and 11/12/07 (“re-analyze”). Id.

      A third example is Kimura, which was also filed twice (exhibit 60 and 92),
and reviewed on 11/4/06, 11/5/06, 11/7/06, 11/13/06, 11/14/06, 11/16/06, and
2/10/07. Id.

       The 1994 IOM report, Bellman, and Kimura articles are listed repeatedly
without any indication of what type of analysis Dr. Shuman is conducting. It
should be noted that (a) these three articles were among the more valuable articles,
and (b) that the interruption in the hearing schedule would reasonably require some
additional review. Nevertheless, it is difficult to understand what Dr. Shuman was
doing and this lack of information leads to unanswered questions about efficiency
and reasonableness.
                                            20
       Dr. Shuman averred that he thoroughly reviewed the literature to build “an
intellectual database” to support his opinions. Shuman Affidavit at 6, ¶ 45.
Considering Dr. Shuman’s qualifications and prior participation in the Vaccine
Program, it is not reasonable that he spend great amounts of time building a so-
called “database.” Presley v. Sec’y of Health & Human Servs., No. 98-417V, 2005
WL 6120642 (Fed. Cl. Spec. Mstr. July 12, 2005) (an expert’s high number of
billed hours was found to indicate that either the billing for time spent acquiring
basic information was improper, or that the expert did not have the expertise to
testify).

                   3. Administrative Tasks

       As noted by the Secretary, Dr. Shuman often charged his full hourly rate for
administrative tasks. Resp’t’s Resp., filed July 16, 2014, at 4, 6. Dr. Shuman
performed his own administrative work such as printing, copying, collating,
faxing, shipping, retrieving PDF articles, and what appear to be several instances
of data entry. See Shuman Invoice, items dated 5/3/06, 6/6/06, 6/11/06, 6/13/06,
11/5/06, 11/13/06, 11/15/06, 11/16/06, 2/12/07, 2/21/07, 11/02/07, and 11/7/07
(this entry appears to include data entry into Excel). On the first page of Dr.
Shuman’s bill, there are at least ten hours of administrative tasks totaling
$3,500.00. Although there may be additional administrative tasks billed at $350.00
per hour during this period, they cannot be confidently identified due to poor task
descriptions. Id. at items dated 5/3/06, 6/6/06, 6/11/06, 6/13/06, and 11/05/06.

      Later in the course of litigation, Dr. Shuman retained knowledgeable family
members to assist with tasks such as retrieving articles. Shuman Affidavit at 4,
¶¶ 29-31. Dr. Shuman included their activities on his invoice and charged a lower
hourly rate. See Shuman Invoice, items dated 01/16/07, 02/3/07, and 12/26/07.
This practice is more efficient.

       Attorneys must charge less for administrative tasks. In fact, activities that
are “purely clerical or secretarial tasks should not be billed at a paralegal rate,
regardless of who performs them.” Missouri v. Jenkins, 491 U.S. 274, 288 n.10
(1989). Attorneys, thus, may not separately charge for clerical or secretarial work
because those charges are overhead for which the hourly rate accounts. See
Bennett v. Dep’t of Navy, 699 F.2d 1140, 1145 n.5 (Fed. Cir. 1983). This same
reasoning restricts experts from charging for administrative tasks. See Guy, 38
Fed. Cl. at 407-08 (secretarial work is overhead included in an expert’s hourly
rate).
                                              21
                     4. Petitioners’ Counsel’s Efforts to Monitor Their Expert

       The Lovings argue that the success of their case is owed in large part to Dr.
Shuman’s long hours of research, which they characterize as “a massive project
over six years, with never ending research.” Pet’rs’ Resp., filed Nov. 5, 2014, at 7
(emphasis added). Certainly, Dr. Shuman’s efforts were vital in persuading the
Court to vacate the undersigned’s October 6, 2008 Decision denying
compensation. Opinion and Order, 85 Fed. Cl. at 145-50.

      The quality of Dr. Shuman’s work is not directly the issue, although there is
some correlation between the quality of work and the quantity of hours. The real
question is what is a reasonable amount of time for performing that work? See
Avera, 515 F.3d at 1347-48 (defining lodestar formula).

      Due to Congress’s restriction that awards of attorneys’ fees and costs be
limited to “reasonable” amounts (see 42 U.S.C. § 300aa–15(e)), petitioners in the
Vaccine Program are not given a “blank check.” Perreira, 27 Fed. Cl. at 34. To
ensure that the expert is working and invoicing reasonably, a petitioner’s attorney
must monitor the expert. Perreira, 1992 WL 164436, at *4.

      Mr. Dobreff’s invoice lists instances when he reviewed Dr. Shuman’s bill.
Dobreff Timesheet at 2/27/05, 10/19/05, 6/25/06, 1/3/07, 4/3/07, 1/13/08, and
2/2/08. The total time for these seven entries is less than two hours.

       How Mr. Dobreff assessed Dr. Shuman’s billing as he received invoices is
not clear. Regardless, Dr. Shuman’s initial invoices contained deficiencies that
should have been remedied contemporaneously. See Caves, 111 Fed. Cl. at 780
(invoices must be contemporaneous and descriptive); Perreira, 1992 WL 164436,
at *4. The most glaring problem was that Dr. Shuman’s Feb. 25, 2005 invoice
contained charges for which no task was listed. This omission should have warned
Mr. Dobreff that he needed to instruct Dr. Shuman that his invoicing practice was
not providing sufficient information. It appears that this red flag was ignored, as
the subsequent June 21, 2006 invoice also contained entries without tasks.18



       18
         Mr. Dobreff was also not fully attentive to court deadlines. For example, a March 25,
2010 order set May 24, 2010 as the date for the submission of Dr. Shuman’s final supplemental
                                                                                   (…continued)

                                                 22
       Efforts by Mr. Dobreff to counsel Dr. Shuman about the requirement to
create good invoices by, at a minimum, describing the work that is being done
could have easily led to a discussion that some of the descriptions that Dr. Shuman
had provided were vague and improperly lumped together several activities. If Mr.
Dobreff had provided this advice, and if Dr. Shuman had acted on it, much time
and expense could have been saved.

      During the pendency of the dispute over Dr. Shuman’s invoice, the
undersigned took the unusual step of asking the Lovings to correct invoices. See
Savin v. Sec’y of Health & Human Servs., 85 Fed. Cl. 313, 317 (“it is clear that the
Special Master had every right to insist upon receiving accurate bills in the first
instance and was not obliged to offer petitioners’ counsel a second chance to do
what he should have done ab initio”). Upon a request for a description for the
previously unidentified tasks, Mr. Dobreff cured some problems.

       However, other work Mr. Dobreff performed in trying to justify Dr.
Shuman’s invoice was not helpful. Mr. Dobreff was asked to correlate articles that
Dr. Shuman listed by name of author with the corresponding exhibit number.
Several of these entries are not correct. For example, for November 3, 2006, Dr.
Shuman indicated that he reviewed an article written by Dr. Menkes. Electronic
Spreadsheet. Mr. Dobreff’s corresponding evidence lists exhibits 68 and 101. Id.
Exhibit 68 is the article by Dr. Menkes. However, exhibit 101 is not. Exhibit 101
is the Bellman article.

      Another example is Dr. Shuman’s entry for November 8, 2006, which was
“Defense papers; AAN on IS; TC NF re DTaP.” The term “defense papers”
suggests that Dr. Shuman reviewed articles submitted and cited by the respondent.
The phrase “AAN on IS” is probably an abbreviation for American Academy of
Neurology on infantile spasms. “TC” probably means telephone call with NF
(who is not identified) about the vaccine. For this entry, Mr. Dobreff listed




report. The Lovings missed the deadline without filing a motion for an extension. By the time
the Lovings did file Dr. Shuman’s report (December 20, 2010), they had missed two more
deadlines without timely motions for extension.



                                                 23
exhibits 105-09, 101, and 107.19 Electronic Spreadsheet. Exhibits 105-09 are
actually exhibits that the Lovings submitted, not defense exhibits, and are the
package inserts created by vaccine manufacturers. Exhibit 101 is, again, the
Bellman article. Mr. Dobreff did not identify any article corresponding to “AAN
on IS,” although that article is probably exhibit 48 (Gerald M. Fenichel,
Assessment: Neurologic Risk of Immunization, 52 Neurology 1546 (1999)).

      Again, the November 3, 2006 and November 8, 2006 entries are examples
where Mr. Dobreff’s attempt to explain Dr. Shuman’s invoice was either
confusing, incomplete, or inaccurate. Given the magnitude of the fee dispute,
more accurate work from Mr. Dobreff would have advanced the Lovings’ and Dr.
Shuman’s claim for reimbursement.

               B. Assessment

       The undersigned has divided Dr. Shuman’s work into phases and determined
how many hours Dr. Shuman is claiming and the value of that claim. Section I.A.
of this decision presents this information.

       The undersigned has also reviewed Dr. Shuman’s written reports with an eye
on the number of pages. While page length does not correlate automatically to a
minimum or a maximum number of hours, the report’s size is useful in assessing
the reasonableness of the activities.

       The undersigned has also considered the articles that Dr. Shuman listed on
his invoice and that Mr. Dobreff identified as associated evidence. The
undersigned has looked at the number of substantive pages, the complexity of the
articles, and any notations that Dr. Shuman made on the articles.

       The undersigned has also gone through the tedious task of reviewing each
line in Dr. Shuman’s invoice. The undersigned has focused on entries in which the


       19
           Mr. Dobreff also indicated that exhibit 107 was discussed on pages 349-52 of the
hearing transcript. Strictly speaking, Dr. Shuman’s testimony about the article does not explain
his earlier work in reviewing the article. But, the amount of testimony provides some indirect
information about the significance of the article.



                                                   24
Secretary objected to Dr. Shuman’s charge. In the process of identifying disputes,
the undersigned concludes that for at least some entries, the Secretary has accepted
a generous amount of time that reasonably could have been disputed. Examples
include:

             Entries from 10/2/05 through 10/11/05 (Dr. Shuman invoiced for
       15.33 hours for chapters from the IOM reports and the Secretary accepted 8
       hours);

            Entry for 7/20/06 (Dr. Shuman invoiced for 9.15 hours for the
       Swaiman article and the Secretary accepted 4 hours);

             Entries from 9/13/06 through 9/17/06 (Dr. Shuman invoiced for 16.26
       hours for his annotation and the Secretary accepted 9 hours);

            Entry for 2/12/07 (Dr. Shuman invoiced for 7.33 hours for reviewing
       Bellman again, and organizing articles, and the Secretary accepted 3 hours);

            Entry for 8/21/10 (Dr. Shuman invoiced for 11.2 hours for addressing
       Swaiman and the Secretary accepted 5 hours).

Exhibit X (Secretary’s comments on Excel spreadsheet). This list is not complete,
but it should demonstrate that the Secretary’s bottom-line number ($149,412.53) is
derived from a good-faith assessment.

       In my experience, the Secretary’s current position is far more reasonable
than that staked out by the Lovings.20 Throughout the dispute over Dr. Shuman’s
fees, the Lovings have not demonstrated that they attempted to eliminate remaining
unnecessary or unexplained charges.

       Nonetheless, based upon my oversight of the case during all important parts
of the merits phase, familiarity with the important articles and testimony during the


       20
         The Secretary’s current position, $149,412.53, is 52.5 percent of that requested by the
Lovings, but over 80 percent higher than the Secretary’s earlier recommendation of $80,000.
See Resp’t’s Br., filed Oct. 17, 2014, at 7.



                                                   25
hearings, supervision of the case on remand during which the parties settled the
case, detailed review of the evidence associated with Dr. Shuman’s fee, and
consideration of the parties’ arguments, I conclude that it is reasonable to reduce
the fees for Dr. Shuman only by one-third, as opposed to the almost half argued by
the Secretary. This one-third reduction is consistent with the scope of the expert
work in this case. See Saxton, 3 F.3d 1517, 1521 (approving reduction of
attorneys’ fees by 50 percent due to the special master’s experience). Dr.
Shuman’s vague billing practices have not persuaded me that more compensation
would be reasonable.

        I find a reasonable amount of fees for Dr. Shuman is two-thirds of the
$282,130.86 requested, or $188,087.22, plus full costs of $1,322.03. Therefore,
the total owed addressing Dr. Shuman’s services is $189,409.25.

              C. Comparison to Other Cases

       The finding that $189,409.25 constitutes a reasonable amount of
compensation is higher than the amounts awarded in cases the parties cited. These
cases are at least somewhat similar in that an expert (a) wrote multiple reports
discussing an extensive amount of literature, and (b) testified at a hearing that
lasted multiple days. Relevant cases include the Omnibus Autism Proceeding and
the early cases involving the SCN1A gene, such as Stone.21

       The number of hearing days in Stone (two) is one less than the number of
hearing days in the present case (three). For his work associated with two days of
hearing and in preparing four reports, Dr. Kinsbourne received $34,455.00. Stone,
2010 WL 3790297, at *7-8. As the Lovings point out, one difference between
their case and Stone was that they received compensation and the petitioners in
Stone did not. See Pet’r’s Resp., filed Nov. 5, 2014, at 5. The Lovings seem to
imply that Dr. Shuman’s extra work (as reflected in a higher number of hours)
contributed to the different result. They warn that a reduction in Dr. Shuman’s
award would “penalize excellence and being well-prepared.” Id. at 1.


       21
          In the OAP, Dr. Aposhian may have received an award that exceeded $100,000, as he
requested approximately $250,000. See King, 2009 WL 2252534, at *5 n.9. But, the OAP may
not be the best comparison because of the duration of the hearing.



                                                26
       Cases like King and Stone serve only as ancillary support. See
Broekelschen v. Sec’y of Health & Human Servs., 102 Fed. Cl. 719, 732 (2011)
(finding that special master did not violate lodestar method when looking at
comparable cases). Dr. Kinsbourne’s award in Stone does not place a ceiling on
Dr. Shuman’s compensation here, as Dr. Shuman is receiving more than four times
as much compensation.

       Dr. Shuman’s award is based upon the evidence presented in this case.
Unfortunately, the evidence (Dr. Shuman’s invoices) was not developed as well as
it could have been during the relevant time. If there is a “lesson” in this case, it is
that petitioners’ attorneys and experts alike should take the time to describe what
work they are doing. A contemporaneously created invoice that contains sufficient
detail and avoids block-billing of multiple hours is much more likely to be
credited.

   IV.    Conclusion

     The Lovings are awarded $189,409.25 for all costs associated with Dr.
Shuman. This award is in addition to the amount for attorneys’ fees and costs
awarded on September 10, 2014. The Clerk shall enter judgment accordingly.

      IT IS SO ORDERED.

                                                     S /Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




                                             27